64 N.Y.2d 727 (1984)
In the Matter of Adirondack Mountain Reserve, Appellant,
v.
Board of Assessors of the Town of North Hudson, Respondent. (And Another Proceeding.)
Court of Appeals of the State of New York.
Argued November 20, 1984.
Decided December 20, 1984.
David Sive, Robert J. Kafin, Daniel Riesel, Janet D. Smith and William R. Ginsberg for appellant.
Edward J. Trombley for respondent.
Robert Abrams, Attorney-General (Lawrence A. Rappoport, Peter H. Schiff, James A. Sevinsky, and N. Philip Wardwell of counsel), for Henry G. Williams, as Commissioner of Environmental Conservation of the State of New York, amicus curiae.
John J. Loflin, John Grimmer and Ruth E. Ross for Adirondack Council and others, amici curiae.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*728MEMORANDUM.
The appeal taken as of right should be dismissed, without costs, upon the grounds that (1) no appeal lies as of right from the unanimous affirmance by the Appellate Division with respect to unconsolidated proceeding No. 1 (CPLR 5601), and (2) the dissent with respect to proceeding No. 2 is not on a question of law (CPLR 5601, subd [a], par [i]). On the court's own motion leave to appeal is granted to petitioner and the order of the Appellate Division is affirmed, with costs.
Petitioner instituted these proceedings pursuant to article 7 of the Real Property Tax Law to review assessments on its real property in Essex County. It contends that the assessments should have been reduced because in 1978 it conveyed over 9,000 of the approximately 16,000 acres it owned to the State and granted the State a conservation easement burdening the retained lands. There is support in the record for the trial court's finding, affirmed by the Appellate Division (99 AD2d 600), that the easement did not diminish the highest and best use of petitioner's retained property. There are also affirmed factual findings as to the value of the property on the taxable status date. The matter is therefore beyond the scope of our review.
Appeal taken as of right dismissed, without costs. On the court's own motion, leave to appeal granted to petitioner. Order affirmed, with costs, in memorandum.